Case 20-10343-LSS Doc 3915 Filed 05/13/21 Page1of2

@

Nok aur how t6 ert Che leee,* LED
Lior wil angers Ce dices AED MO
HF prorl Lharagl 2a cane ho LO Be uP TY coun,
Pave, Fd =; Weg prvtte~ oh LS AAFC GA

co tt co ctt ot pus afte ro peta
of OP wimens oth anger’. ot Lt Kagg yerroee
LCLMALAA MY wrt Clow arould’ AI iA Ct OAWL
Aor 4 O04 La foul, . bbe La VY Afr
alll su ee woutd fe Ltn tho tat Os
pr Fk te Abr é
emp aboustd | L AL1teirw fa #& tice coub- awh
e Aroty Atouke te Le Le. hades Are 2th Za
Jando Mle fu 4 fomly and tact Leave iw
Ate AT 7B Ae gnocke Aj hana att.
te 9 o07 £ re. paca. He ole Chik 1b Cog
hi hh CUCL foarte ge Chey wolf
gue Spies. XZ, “te ZA be Lez. i pot
A GK Be wort te haw Coty”
phound a. a oe aa Gt
ALL Ling whe A hep an 100 a a anak
Cte & OWL tt»
ob tn neni | hu 2 Aha. AAS re a MWe

LA ~ SMe hoy fre Cer reyfQine Cu CH
Lb HEL fla Ax Cal

@ Ae ae Hel fo aL 2 Anil »
Shy

 
 

Case 20-10343-LSS Doc 3915 Filed 05/13/21 Page 2 of 2

ssbee Caurd Stlbte-SthicrsEy
G2Y kel Sere € A Roo
Lila OF Con, DE /980/

 
